Frankenthaler, J.
The affidavit verified by defendant’s attorney that the defendant has no actual knowledge of the acts constituting the contributory negligence of plaintiff’s intestate has no probative force or effect on this motion. That the plaintiff is entitled to particulars of facts of contributory negligence is unquestioned. (Szymanski v. Contact Process Co., 82 Misc. 46; McCallum v. Beau-Site Co., 176 App. Div. 681.) The defendant is required, therefore, to furnish particulars as to item 1. As to item 2, no addresses of the fellow-servants need be furnished; granted as to balance of item. As to item 3, the conversations need not be given, but the substance thereof, if any, shall be stated; also the names of the officer or employees with whom such conversations were had, but the addresses of such persons need not be given. If the defendant be unable to furnish any of the items hereby required because of lack of knowledge, it shall so state under oath in fieu thereof, and condition further that if the defendant shall obtain such information it shall be furnished to plaintiff at least thirty days before the trial of the action.